MAINE SUPREME JUDICIAL COURT                                            Reporter of Decisions
Decision:    2022 ME 56
Docket:      Yor-22-60
Submitted
  On Briefs: September 21, 2022
Decided:     November 15, 2022

Panel:        STANFILL, C.J., and MEAD, JABAR, HORTON, CONNORS, and LAWRENCE, JJ.



                                     IVAN J. DAVIES

                                             v.

                                    MARY T. DAVIES


CONNORS, J.

         [¶1] Mary T. Davies appeals from an order entered by the District Court

(Biddeford, Mulhern, J.) striking her “motion to reopen evidence” on

Ivan J. Davies’s motion to modify child support because she failed to pay a filing

fee. Mary contends that the trial court erred by interpreting the administrative

order setting forth the court fees schedule, Revised Court Fees Schedule and

Document Management Procedures, Me. Admin. Order JB-05-26 (as amended

by A. 2-21.2) (effective Feb. 11, 2021),1 as requiring a filing fee for a motion filed




  1  Me. Admin. Order JB-05-26 has recently been amended but not in any way that affects this
appeal. See Revised Court Fees Schedule and Document Management Procedures, Me. Admin. Order
JB-05-26 (as amended by A. 6-22) (effective June 1, 2022).
2

pursuant to M.R. Civ. P. 59 where the only issue in the underlying matter is child

support. We agree and vacate the judgment.

                               I. BACKGROUND

      [¶2] Ivan and Mary divorced in 2007. At the time of the divorce, the

parties had two minor children, and Ivan was ordered to pay Mary child

support in the amount of $910 per month.

      [¶3] In 2018, Ivan filed a motion to modify child support, seeking a

reduction in his support obligation because the parties’ oldest child had

reached nineteen years of age and had graduated from high school.

See 19-A M.R.S. § 2006(8)(G)(1)-(2) (2022). On November 22, 2021, after a

hearing, the trial court entered an order granting Ivan’s motion, reducing his

child support obligation to $455 per month, retroactive to when the motion was

served on Mary.

      [¶4] On November 30, 2021, Mary attempted to file a “motion to reopen

evidence” pursuant to M.R. Civ. P. 59(a), asserting that she had discovered

evidence that was unavailable at the time of the hearing and would show that

Ivan’s actual income in 2021 was significantly higher than the income imputed

to him by the trial court in its order. By a notice dated December 14, 2021, the

clerk returned Mary’s motion for failing to include the filing fee required by
                                                                                  3

Me. Admin. Order JB-05-26. See M.R. Civ. P. 5(f) (“Filings that are received but

which are not . . . accompanied at the time of filing by a legally required element,

including but not limited to, a filing fee, . . . shall be returned by the clerk as

incomplete.”). Six days later, Mary refiled her “motion to reopen evidence,”

again without the fee. In the cover letter accompanying the refiled motion,

Mary requested that her motion be restored to the docket as of the original

filing date, arguing that Me. Admin. Order JB-05-26 “explicitly exempts from

any filing fee a Rule 59 Motion related to an underlying motion to modify child

support order.” On February 14, 2022, the trial court entered an order, stating

that

       while [Ivan] may have been exempted from a filing fee when he
       filed the motion to modify, [Mary’s] Rule 59(a) Motion to Reopen
       Evidence is a separate filing for . . . which a filing fee is required.

             [Mary’s] Rule 59(a) Motion to Reopen Evidence was properly
       rejected as incomplete for lack of a filing fee on November 30,
       202[1]. It similarly should not have been accepted for filing on
       December 20, 2021. The Motion to Reopen Evidence filed on
       December 20, 2021 is hereby STRICKEN. No action will be taken
       on that motion as it is not properly before the Court.

Mary timely appealed. See 14 M.R.S. § 1901(1) (2022); M.R. App. P. 2B(c)(1).

                                 II. DISCUSSION

       [¶5] Mary contends that the trial court erred by interpreting the court

fees schedule as requiring a filing fee for her motion to reopen evidence. “We
4

review a trial court’s interpretation of procedural rules de novo and look to the

plain language of the rules to determine their meaning.” U.S Bank Tr., N.A. v.

Keefe, 2020 ME 104, ¶ 6, 237 A.3d 904 (citation and quotation marks omitted).

      [¶6] Me. Admin. Order JB-05-26 sets forth the Judicial Branch’s schedule

of court fees. The relevant provision states that a $60 fee is required when

      [f]iling a Motion pursuant to M.R. Civ. P. 55(b)(2), 59, 60(b), 62, or
      66, except there shall be no fee for the following:

         • Motion to Modify or Enforce a Child Support Order

         • Motion for Contempt alleging the failure to pay child support

         • Motion for Contempt filed by a plaintiff in a Protection from
           Abuse Action

         • Motion for Contempt filed by a plaintiff in a Protection from
           Harassment action involving domestic violence, stalking,
           sexual assault, sex trafficking, or unauthorized dissemination
           of certain private images

Me. Admin. Order JB-05-26 § I(A)(3)(y) (footnotes omitted). This provision

further states:

      A motion or stipulation to modify or enforce a child support order
      may include a request for attorney fees and still be exempt from the
      post-judgment filing fee. A fee will be charged for a post-judgment
      motion or stipulation that raises additional issues. For example, a
      motion or stipulation seeking both a change in visitation and
      modification of child support requires payment of the fee.

Id. § I(A)(3)(y) n.16.
                                                                                 5

      [¶7]   Hence, the question presented in this appeal is whether the

administrative order exempts the fee requirement for post-judgment

motions—here, a motion filed pursuant to Rule 59(a)—when the underlying

matter is solely a motion to modify or enforce a child support order.

      [¶8] We start with the plain language of the administrative order, taking

into account the purpose of the order, and our analysis ends there if the

meaning is clear. See Higgins v. Wood, 2018 ME 88, ¶ 58, 189 A.3d 724 (Jabar, J.,

dissenting) (stating that, as with statutes, we interpret court orders based on

their plain language); Dickau v. Vt. Mut. Ins., 2014 ME 158, ¶ 21, 107 A.3d 621

(“[W]e must interpret the plain language by taking into account the subject

matter and purposes of the statute, and the consequences of a particular

interpretation.”); Russell v. ExpressJet Airlines, Inc., 2011 ME 123, ¶ 16, 32 A.3d

1030 (stating that our analysis of a statute ends with its plain language when

the statute’s meaning is clear and the result is not illogical or absurd). In so

reviewing plain language, we must reject interpretations that do not give

meaning to every word in the text. State v. Dubois Livestock, Inc., 2017 ME 223,

¶ 8, 174 A.3d 308; see also Cent. Me. Power Co. v. Devereux Marine, Inc., 2013 ME

37, ¶ 15, 68 A.3d 1262; Cobb v. Bd. of Counseling Pros. Licensure, 2006 ME 48,

¶ 20, 896 A.2d 271.
6

      [¶9] Applying these rules of statutory construction, the plain language of

the administrative order imposes a fee except as to “a Motion pursuant to M.R.

Civ. P. 55(b)(2), 59, 60(b), 62, or 66” for a series of motions, including a “Motion

to Modify or Enforce a Child Support Order.” Me. Admin. Order JB-05-26

§ I(A)(3)(y). A motion to modify or enforce child support is governed by M.R.

Civ. P. 107(a)(1) if it is a pre-judgment motion and by M.R. Civ. P. 120(a) if it is

a post-judgment motion. In other words, there is no such thing as a motion to

modify or enforce a child support order “pursuant to M.R. Civ. P. 55(b)(2), 59,

60(b), 62, or 66.” But there clearly is an exception to the fee requirement for a

motion under those rules that involves “a Motion to Modify or Enforce a Child

Support Order.” Me. Admin. Order JB-05-26 § I(A)(3)(y). That exception makes

sense if, and only if, we interpret it to apply to a Rule 59 motion seeking a new

trial on a motion to modify or enforce a child support order—exactly what

Mary’s motion was attempting to do. It follows that the only reading of our

administrative order that gives any meaning at all to the exception is one that

exempts the filing fee when the purpose of “a Motion pursuant to M.R. Civ. P.

55(b)(2), 59, 60(b), 62, or 66” is to address the modification or enforcement of

child support. Me. Admin. Order JB-05-26 § I(A)(3)(y); see Cobb, 2006 ME 48,
                                                                                                     7

¶ 20, 896 A.2d 271 (“[B]ecause no language is to be treated as surplusage if it

can be reasonably construed, we must give meaning to this language.”).

       [¶10] This reading does not result in an illogical or absurd result,

see Dickau, 2014 ME 158, ¶ 21, 107 A.3d 621, but rather is consistent with the

purpose of the fee exemption—to exempt fees in the context of proceedings

solely addressing child support, see generally 19-A M.R.S. § 2202(1) (2022).

Therefore, we need go no further than the text of the administrative order.2

See Russell, 2011 ME 123, ¶ 16, 32 A.3d 1030. Because Mary was not required

to pay a filing fee, we vacate the trial court’s order striking Mary’s motion to

reopen evidence and remand to the trial court to restore her motion to the

docket as of the original filing date of November 30, 2021.

       The entry is:

                       Judgment vacated. Remanded to the District
                       Court for further proceedings consistent with
                       this opinion.




   2 Because we conclude that no fee is required to file a post-judgment motion in matters dealing
with child support only, we need not reach Mary’s alternative argument that her failure to pay a filing
fee should be excused for good cause.
8

Dori F. Chadbourne, Esq., Chadbourne Law Offices, P.A., Cumberland, for
appellant Mary T. Davies

Craig J. Rancourt, Esq., Law Offices of Craig J. Rancourt, P.A., Biddeford, for
appellee Ivan J. Davies


Biddeford District Court docket number FM-2006-496
FOR CLERK REFERENCE ONLY